Citation Nr: 0800754	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  00-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Propriety of a January 2006 reduction of a 60 percent 
rating for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Gary D. Janadia, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran and his mother




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1991.  

The issue of entitlement to TDIU comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the RO in Detroit, Michigan, which, in 
pertinent part, denied entitlement to TDIU.  The issue of the 
ratings reduction arises from a January 2006 rating decision.

The veteran testified at August and October 2000 hearings at 
the RO.  Transcripts have been associated with the file.

The Board remanded this case in December 2003 and in 
September 2004.  It returns now for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, the Board must remand this case for the third 
time.  

Following the Board's most recent remand on the issue of 
entitlement to TDIU in September 2004, the RO issued a 
January 2006 rating decision reducing the veteran's 
disability rating of 60 percent for COPD to 30 percent, 
effective April 1, 2006.  The veteran promptly replied to the 
January 2006 rating decision with a February 2006 statement 
contesting the reduction, and stating that he wanted to 
appeal the decision to the Board.  Accordingly, the Board 
concludes that the veteran has submitted a Notice of 
Disagreement as to the propriety of the rating reduction for 
his COPD.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC, only 
if the appeal is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the propriety of the reduction, the 
Board will defer consideration of that claim at this time.  

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2007).  Specifically, 
the record should contain an examination report that includes 
an opinion about this issue.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

In the Board's September 2004 remand, the Board ordered that 
the veteran be provided with examinations to ascertain the 
degree of disability for his respiratory disorder and his 
service-connected skin disorder and to determine whether the 
veteran's service connected disabilities alone rendered him 
unemployable.  The record shows that examinations were 
ordered in January 2005 and that the VA Medical Center 
reported the veteran's failure to appear in March 2005.  The 
RO did not reschedule the veteran's examinations.  The 
veteran eventually received a respiratory examination in 
December 2006; however, the question of employability was not 
addressed.  The veteran's skin disability was not evaluated 
at all.

In light of the fact that the claim for TDIU must be 
remanded, the Board takes this opportunity to develop the 
evidence of record.  The Board observes that the veteran has 
been receiving treatment for his COPD on an ongoing basis.  
The records on file reflect treatment only through November 
2002.  In the prior remand, the Board ordered that the RO 
provide the veteran with authorized release forms to obtain 
both private and VA medical records from November 2002 
through the present.  The veteran did not return the forms, 
and the RO obtained only a few VA records.  To correctly 
assess the veteran's current disability, all records of 
treatment from November 2002 to the present constructively in 
VA possession must be considered.  It is not apparent that 
the RO has obtained all relevant VA treatment records from 
November 2002 to the present.  Therefore, those records must 
be obtained for the file.  The Board notes that the relevant 
records should cover treatment for both the veteran's 
respiratory and skin disabilities.

Once these records, and any others the veteran may provide, 
have been associated with the file, a well-reasoned, well-
supported medical opinion is needed from a VA examiner, 
addressing the question of whether the veteran's service-
connected COPD and skin disabilities render him unemployable.  
See 38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board also notes that the veteran has reported difficulty 
in receiving various notice letters from VA during the course 
of his claims.  In particular, the notice letters regarding 
the 2005 examinations are not of record.  Due to the danger 
of prejudicing the veteran and to facilitate the Board's 
review, copies of the notice letters informing the veteran 
that he has been scheduled for the above examinations should 
be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records for treatment concerning the COPD 
and skin disabilities from November 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the above VA medical 
evidence, to the extent available, the 
veteran should then be scheduled for VA 
examinations to determine whether his 
service-connected disabilities, alone, 
render him unemployable.

Appropriate examinations should be 
scheduled to evaluate the veteran's 
service-connected disabilities, both his 
respiratory and skin disabilities, and any 
other indicated examinations.

The veteran's claims folder must be 
available to the examiners for review of 
pertinent documents therein in conjunction 
with the examinations.  The examiners 
should explain the rationale for any 
opinion given regarding the effect of the 
veteran's service-connected disabilities 
on his ability to obtain or maintain 
employment and, in particular, should 
assess whether his respiratory disability 
or his skin disability or both 
disabilities together render the veteran 
incapable of carrying on employment.  
Thus, in formulating the opinion, the 
examiner should disregard both the age and 
the nonservice-connected disabilities of 
the veteran.  At least one of the 
examiners must provide an opinion, with 
rationale, as to whether the veteran's 
service-connected disabilities alone 
prevent the veteran from obtaining and 
maintaining substantially gainful 
employment.  If neither examiner provides 
such an opinion, action must be taken to 
supplement the examination report(s) with 
such an opinion or to obtain such an 
opinion following a general medical 
examination.

3.  Provide the veteran with a statement 
of the case as to the issue of the 
propriety of the reduction of the 
veteran's disability rating of 60 percent 
for COPD.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

4.  Then, after ensuring the VA 
examination report(s) is(are) complete and 
that any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the TDIU claim on the 
merits.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental SOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

